internal_revenue_service number release date index number ------------------------------------ ---------------------------------------------- ------------------------ ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no -------------- telephone number refer reply to cc tege eoeg eo1 plr-118768-16 date december entity a entity b city a city b director a director b a b c d ---------------------------------------------- ------------------------ ----------------------------------- ------------------------ ---------------------------- ------------------------------- ---------------------- ----------------------- ---------------- ---------------- ---------------- ---------------- -------------- this letter responds to a letter from your authorized representative dated date as well as subsequent correspondence submitted on behalf of entity a requesting plr-118768-16 various rulings under sec_511 sec_512 sec_513 sec_4941 sec_4942 sec_4943 and sec_4945 of the internal_revenue_code code entity a represents the facts as follows facts entity a is a non-stock non-profit corporation recognized as exempt from federal income_taxation under sec_501 of the code as an organization described in sec_501 it is classified as a private_operating_foundation within the meaning of sec_4942 entity a’s purpose is to devote its funds assets and resources to the active_conduct of religious charitable scientific literary or educational_purposes within the meaning of sec_501 it has been organized to engage directly in the active_conduct of charitable educational and similar activities as opposed to indirectly carrying out these activities by providing grants to individuals or other organizations in addition entity a has been organized specifically to initiate establish operate sponsor and manage programs that provide educational_services and resources to the general_public entity a will construct own operate and maintain a community cultural center the center in city a that will display traveling cultural and educational exhibits and will house a museum containing historical artifacts owned by the city a historical society a 501_c_3_organization it also will offer a number of multi-purpose spaces that will accommodate music theater and art performances and exhibits the center will house an archive a library and an atrium that will include a special memorial area for reflection and contemplation the center will be open to the general_public and admission will be free all decisions relating to the construction operation and maintenance of the center and entity a's programs will be made by entity a’s board_of directors as part of the center entity a plans to construct own operate and maintain a gift shop and a coffee shop the shops for use by the center's staff employees and visitors the shops will be housed in the center and will be accessible to their intended patrons through the center's atrium and doors located on the exterior of the center's building the gift shop will sell gift items affiliated with the center - with its exhibits with artifacts housed in the center and or with performances that will take place in the center's multi- purpose spaces exact product offerings have not yet been determined but the gift shop anticipates selling such items as t-shirts book bags coffee mugs books documentary videos toys posters postcards and cards containing reproductions of artwork and other artifacts exhibited at the center the items to be sold by the gift shop will be obtained from separate and unrelated suppliers entity a’s board will evaluate multiple potential product suppliers for the gift shop review the quality of their products and ensure that purchase costs and any supplier- imposed restrictions are fair and reasonable and similar to those charged to or imposed plr-118768-16 on comparable non-profit organizations all contracts between entity a and a third- party supplier will be negotiated at arm's length the coffee shop will sell food and drink obtained either from separate and unrelated suppliers or from a national chain of coffee shops if coffee shop products are obtained from independent non-chain suppliers entity a will evaluate them in the same manner as it will the gift shop suppliers to ensure that product quality is good and that contract terms are fair and reasonable if coffee shop products are supplied by a national chain entity a employees rather than employees of the chain will run the coffee shop the terms of any relationship with a chain will be negotiated at arm's length entity a will ensure that its directors and officers as well as members of the center's staff or affiliates or any other persons having personal and private interests in the center’s activities will have no financial interests in the chain or receive from the chain anything of value such as fees commissions or ownership interests as a result of entity a entering into any contracts or agreements with the chain if a licensing agreement is required by a chain to use its products and supplies it is anticipated that the agreement in addition to requiring entity a to purchase products and supplies from the chain might also require payment for mandatory employee training and uniforms the purchase of promotional materials a licensing fee based on a percentage of coffee shop sales royalty and advertising fees and design and fabrication fees it is not anticipated that entity a will be restricted from selling other comparable products in any event entity a's legal counsel will review all contracts including any licensing agreement to ensure that it conforms to market standards and does not impose unreasonable restrictions costs and conditions upon entity a the coffee shop will be accessible through the center's atrium as noted above but will not have an exterior door allowing direct access from the parking lot coffee shop signs will be posted inside the center including the shop itself but there will be no such signs outside the center to solicit the patronage of the general_public the center's website and other marketing materials might refer to the availability of the chain’s products at the center it is envisioned that the center's atrium area containing local historical exhibits and or artifacts and the coffee shop will be open to the general_public from am to pm daily pamphlets available at the coffee shop register as well as signs and posters on display inside and outside of the coffee shop will advertise and promote the center’s programs and exhibits encouraging those visitors to return to the center when all of its facilities are open the remainder of the center housing the traveling exhibits other local historical artifacts the gift shop and multi-purpose spaces will be open to the general_public from am to pm daily except for mondays and major holidays the shops' profits if any will be dedicated to entity a's exempt purposes plr-118768-16 entity a has eleven initial directors two of the directors directors a and b are husband and wife one of the directors is a self-employed lawyer and accountant who provides various legal administrative tax and accounting services to the married directors for which he is compensated by an hourly fee there are no other family or business relationships among the directors entity a is managed and controlled by its directors entity b is a non-profit corporation recognized as exempt from federal_income_tax under sec_501 as an organization described in sec_501 it is classified as a private non- operating_foundation within the meaning of sec_509 entity b received its assets from contributions by directors a and b entity b is to use its funds exclusively for religious charitable scientific literary or educational_purposes within the meaning of sec_501 entity b has three directors two of whom are directors a and b it is managed and controlled by its directors for the early years of entity a's existence it is anticipated that the majority of its support will be from grants by entity b and from larger local businesses in and around cities a and b that sponsor special exhibits at the center entity a will receive a one-time donation of land from city a entity b's board proposes to make grants to entity a of approximately a in the first year b in the second year c in the third year and up to d for each of the following years entity a currently has no plans for set-asides it is anticipated that entity a’s expenditures will match entity b’s transfers if entity a has to set_aside funds received from entity b for any reason - for example a delay in construction because of inclement weather or postponed building code inspections - it will take the steps necessary at the time of the set-aside to establish to the satisfaction of the internal_revenue_service the service that the amount set_aside will be paid for the specific project within years and that the project is one which can be accomplished better by the set-aside than by the immediate payment of funds issues law and analysis issue whether entity a’s operation of the coffee shop will constitute an unrelated_trade_or_business under sec_513 of the code resulting in income_tax under sec_511 issue whether the income entity a will receive from sales of food and drink at the coffee shop to staff employees and visitors will be substantially related to the performance of entity a's exempt_purpose and will therefore not constitute unrelated_business_taxable_income under sec_512 sec_511 imposes a tax on the unrelated_business_taxable_income of certain organizations exempt from income_tax under sec_501 plr-118768-16 sec_512 provides that the term unrelated business taxable income’ means the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with carrying on such trade_or_business both computed with the modifications in subsection b sec_513 defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for income from the business to the organization’s performance of its charitable educational or other purpose constituting the basis for its exemption under sec_501 according to sec_1_513-1 for purposes of sec_513 the term trade_or_business has the same meaning as it has in sec_162 and generally includes any activity intended to produce income from the sale_of_goods or the performance of services the term trade_or_business is not limited to integrated aggregates of assets activities and good will that constitute businesses under some other code provisions an activity of producing or distributing goods or performing services from which an organization derives gross_income does not lose its identity as a trade_or_business merely because it is carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which might be related to the exempt purposes of the organization according to sec_1_513-1 the business activities of an exempt_organization ordinarily will be deemed to be regularly carried on if they manifest a frequency and continuity and are pursued in a manner generally similar to comparable commercial activities of nonexempt organizations sec_1_513-1 provides that a trade_or_business is related to exempt purposes only where the business has a causal relationship to the organization’s exempt purposes other than through the production_of_income and that it is substantially related for purposes of sec_513 only if the causal relationship is a substantial one thus for a trade_or_business to be substantially related to purposes for which exemption is granted the production or distribution of goods or the performance of services must contribute importantly to the accomplishment of those purposes whether activities producing gross_income contribute importantly to the accomplishment of any purpose for which an organization is granted exemption depends on the facts and circumstances involved in determining whether activities contribute importantly to an exempt_purpose sec_1_513-1 provides that one must consider the size and extent of the activities in relation to the nature and extent of the exempt_purpose they purport to plr-118768-16 serve thus where an exempt_organization receives income from activities related in part to its exempt functions but which are conducted on a scale larger than reasonably necessary for those functions the gross_income from the portion of the activities exceeding the needs of the exempt functions is gross_income from an unrelated_trade_or_business in revrul_74_399 1974_2_cb_172 an art museum exempt as an organization described in sec_501 operated a dining room cafeteria and snack bar for the convenience of its staff employees and members of the visiting public the eating facilities were accessible from the museum's galleries and other public areas but not directly from the street the eating facilities did not solicit the patronage of the general_public nor were they designed to serve as public restaurants the ruling observed that the operation of eating facilities on the premises attracted visitors to the museum and allowed them to spend more time touring the exhibits by providing an alternative to eating away from the museum having onsite eating facilities also allowed museum staff and employees to remain on the premises during the workday thus promoting the efficient operation of the museum itself the ruling concluded that the operation of the eating facilities contributed importantly to the accomplishment of the museum's exempt purposes accordingly the irs ruled that the operation of the eating facilities by the museum was substantially related to the museum's exempt purposes and was not an unrelated_trade_or_business within the meaning of sec_513 as an activity intended to produce income from the sale_of_goods and performance of services and one to be conducted essentially on a daily basis entity a’s operation of the coffee shop will be a trade_or_business regularly carried on the question then is whether this trade_or_business will be substantially related to entity a’s exempt purposes aside from its need for income as discussed in revrul_74_399 the sale of food and drink at the coffee shop will help attract visitors to the center having a coffee shop onsite will relieve the need for visitors to seek food and drink outside the center thus allowing them to spend more time viewing the center's exhibits and historical artifacts and utilizing the center's atrium archive library and multi-purpose spaces having an onsite coffee shop also will benefit the center’s staff and employees allowing them to remain in the center throughout the day and contributing to the center’s efficient operation entity a’s operation of the coffee shop as proposed is similar to that of the organization in revrul_74_399 patronage of the coffee shop by the general_public will not be solicited directly or indirectly the coffee shop as proposed is not designed to be a public eating establishment but rather is intended to be a convenient eating place for visitors staff and employees of the center thus the operation of the coffee shop in this manner will be a service that contributes importantly to the achievement of entity a's exempt educational_purposes consequently entity a’s operation of the coffee shop will not be an unrelated_trade_or_business under sec_513 and entity a’s income from the shop will not be unrelated_business_taxable_income under sec_512 plr-118768-16 we are not ruling on and express no opinion regarding whether the gift shop or specific items sold in the gift shop will result in unrelated_business_taxable_income under sec_512 issue whether the proposed transfers from entity b to entity a will be self-dealing transactions subjecting entity a and its managers to excise_tax under sec_4941 sec_4941 imposes a tax with respect to any act of self-dealing between a disqualified_person and a private_foundation sec_4941 provides that the term self-dealing includes direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4946 provides that the term disqualified_person with respect to a private_foundation includes among others a person who is a substantial_contributor or a foundation_manager sec_53_4946-1 provides that for purposes of sec_4941 only the term disqualified_person does not include any organization which is described in sec_501 other than an organization described in sec_509 entities a and b are organizations described in sec_501 as such neither foundation will be treated as a disqualified_person for purposes of sec_4941 as long as they remain qualified under sec_501 at the time of each transfer thus subject_to the proviso just stated the proposed transfers from entity b to entity a will not be self-dealing transactions and will not subject entity a and its managers to excise_tax under sec_4941 issue whether expenditures by entity a for the construction operation and maintenance of the shops will be qualifying distributions under sec_4942 sec_4942 imposes a tax on the undistributed_income_of_a_private_foundation sec_4942 provides that the tax imposed by sec_4942 shall not apply to the undistributed_income_of_a_private_foundation for any taxable_year for which it is an operating_foundation as defined in sec_4942 sec_4942 provides that for purposes of sec_4942 the term operating_foundation means any organization a which makes qualifying distributions within the meaning of sec_4942 or directly for the active_conduct of activities constituting its charitable educational or similar exempt_purpose in specified amounts and b satisfies either the assets_test endowment_test or support_test plr-118768-16 sec_4942 provides in general that for purposes of sec_4942 the term qualifying_distribution means - a any amount including that portion of reasonable and necessary administrative expenses paid to accomplish a purpose described in sec_170 or b any amount_paid to acquire an asset used or held for use directly in carrying out one or more purposes described in sec_170 sec_170 refers to certain entities organized and operated exclusively for inter alia religious charitable scientific literary or educational_purposes sec_53_4942_a_-2 provides in general that an asset is used or held for use directly in carrying out the foundation's exempt_purpose only if the asset is actually used by the foundation in carrying out the charitable educational or other similar purpose giving rise to its exempt status or if the foundation owns the asset and establishes to the satisfaction of the commissioner that its immediate use for such exempt_purpose is not practical based on the facts and circumstances of the particular case and that definite plans exist to commence such use within a reasonable period of time consequently assets held_for_the_production_of_income or for investment are not being used or held for use directly in carrying out the foundation's exempt_purpose even though the income from these assets is used to carry out the exempt_purpose whether an asset is held_for_the_production_of_income or for investment rather than used or held for use directly by the foundation to carry out its exempt_purpose is a question of fact by way of illustration sec_53_4942_a_-2 provides that assets used or held for use directly in carrying out the foundation's exempt_purpose include any interest in a functionally-related business sec_53_4942_a_-2 defines the term functionally_related_business to include a trade_or_business which is not an unrelated_trade_or_business as defined in sec_513 or an activity which is carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which is related aside from the need of the organization for income or funds or the use it makes of the profits derived to the charitable educational or other similar exempt_purpose of the organization example of sec_53_4942_a_-2 provides an illustration of sec_53_4942_a_-2 a private_foundation as part of its sec_501 medical_research program publishes a medical journal in carrying out its exempt_purpose space in the journal is sold for commercial advertising this advertising activity whether or not it is subject_to tax under sec_511 is part of a larger plr-118768-16 complex of endeavors that makes developments in medical_research available to the scientific community and to the general_public and is therefore a functionally_related_business sec_4942 provides in general that subject_to any terms and conditions as may be prescribed by the commissioner an amount set_aside for a specific project and for a purpose described in sec_170 may be treated as a qualifying_distribution if it meets the requirements of sec_4942 sec_4942 provides in part that an amount set_aside for a specific project meets the requirements of this subparagraph if at the time of the set-aside the foundation establishes to the satisfaction of the commissioner that the amount will be paid for the specific project within years and that the project is one which can be accomplished better by the set-aside than by the immediate payment of funds the suitability test under sec_53_4942_a_-3 according to sec_53_4942_a_-3 specific projects than can be accomplished better by the use of a set-aside include projects in which relatively long- term grants or expenditures must be made in order to assure the continuity of particular charitable projects or program-related investments as defined in sec_4944 an example of such a project would be the construction of a building to house the direct charitable educational or other similar exempt activity of the private_foundation such as a museum building in which paintings are to be exhibited even though the exact location and architectural plans have not been finalized entity a represents that it has been classified as an operating_foundation an issue on which we are not ruling in this letter as an operating_foundation entity a is not subject_to the tax imposed by sec_4942 on the undistributed_income_of_a_private_foundation however it still must meet the requirements of sec_4942 one of which is to make qualifying distributions as determined above see issue sec_1 and the operation of the coffee shop will contribute importantly to the achievement of entity a's exempt educational_purposes consequently funds expended by entity a to construct operate and maintain the coffee shop will be qualifying expenditures under sec_4942 whether the gift shop or specific items sold in the gift shop will contribute importantly to the achievement of entity a’s exempt_purpose is not among the issues addressed in this letter_ruling however whether or not it will be subject_to tax under sec_511 we conclude that the gift shop as proposed is an activity carried on as part of the overall activities as they relate to the center’s exempt educational purpose thus as long as it is actually operated as a functional part of the center’s larger aggregate of other activities which are related to the center’s exempt educational purpose the gift shop will be a functionally_related_business so that entity a’s expenditures_for the construction plr-118768-16 operation and maintenance of the gift shop will be for the acquisition of assets used or held for use directly in carrying out a purpose described in sec_170 as such the relevant expenditures will be qualifying distributions under sec_4942 entity a has represented that it has no plans for set-asides so the issue of whether any set-asides would constitute qualified_expenditures under sec_4942 is not addressed in this letter_ruling however we do confirm that sec_4942 and b cited by entity a in its request for rulings as well as sec_53_4942_a_-3 are the provisions that would apply if entity a has to set_aside any of the funds received from entity b for the center issue whether the shops will constitute excess_business_holdings under sec_4943 subjecting entity a to excise_tax under sec_4943 sec_4943 imposes a tax on a private foundation’s excess_business_holdings with respect to the holdings of any private_foundation in any business_enterprise sec_4943 defines the term excess_business_holdings as the amount of stock or other interest in the enterprise which the foundation would have to dispose_of to someone other than a disqualified_person so that the remaining holdings would be permitted holdings sec_4943 provides that the term business_enterprise does not include a functionally_related_business as defined in sec_4942 sec_4942 defines the term functionally_related_business as - a a trade_or_business which is not an unrelated_trade_or_business as defined in sec_513 or b an activity which is carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which is related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exempt purposes of the organization as determined above see issue sec_1 and in which the coffee shop is recognized as a trade_or_business that is not unrelated to the center’s exempt_function the coffee shop will be a functionally_related_business under sec_4942 in addition as determined above see issue the gift shop will be a functionally_related_business under sec_4942 thus the shops will not constitute excess_business_holdings under sec_4943 and will not generate excise_tax for entity a under that provision plr-118768-16 we are not ruling on and express no opinion regarding whether the gift shop or specific items sold in the gift shopwill result in unrelated_business_taxable_income under sec_512 issue whether expenditures by entity a for the construction operation and maintenance of the shops will be taxable_expenditures under sec_4945 subjecting entity a and its managers to excise_tax under sec_4945 sec_4945 imposes a tax with respect to a private foundation’s taxable_expenditures as defined in sec_4945 according to sec_4945 for purposes of sec_4945 the term taxable_expenditure means inter alia any amount_paid or incurred by a private_foundation for any purpose other than one specified in sec_170 sec_170 refers to certain entities organized and operated exclusively for inter alia religious charitable scientific literary or educational_purposes sec_53_4945-6 provides that any payment constituting a qualifying_distribution under sec_4942 ordinarily will not be a taxable_expenditure under sec_4945 as determined above see issue funds expended by entity a to construct operate and maintain the shops will be qualifying expenditures under sec_4942 as qualifying expenditures these expenditures will not be taxable_expenditures under sec_4945 and will not subject entity a to excise_tax under sec_4945 issue whether entity a's legal accounting and other expenses related to this ruling_request if reasonable in amount will be qualifying distributions for purposes of sec_4942 and not taxable_expenditures for purposes of sec_4945 sec_4942 defines the term qualifying_distribution to include any amount including reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 sec_170 refers to certain entities organized and operated exclusively for inter alia religious charitable scientific literary or educational_purposes these same purposes are described in sec_501 reasonable and necessary administrative expenses are those for which a foundation can demonstrate a good_faith belief that the expenses were reasonable and that the payment or incurrence of the expenses in such amounts was consistent with ordinary business care and prudence see sec_53_4945-6 plr-118768-16 assuming that entity a’s legal accounting and other expenses_incurred in connection with this ruling_request will be reasonable and consistent with ordinary business care and prudence and paid to accomplish one or more purposes described in sec_170 such expenses will be considered qualifying distributions under sec_4942 sec_4945 imposes a tax on each taxable_expenditure of a private_foundation sec_4945 provides that the term taxable_expenditure includes any amount_paid or incurred by a private_foundation for any purpose other than one specified in sec_170 sec_53_4945-6 provides that legal administrative and other expenses_incurred by a private_foundation are not taxable_expenditures if the foundation can demonstrate that such expenses were paid_or_incurred in good_faith belief they were reasonable and the payment or incurrence of such expenses in such amounts was consistent with ordinary business care and prudence the determination whether an expenditure is reasonable depends upon the facts and circumstances of a particular case thus entity a’s payment of reasonable legal accounting and other expenses related to this request for rulings assuming entity a can demonstrate ordinary business care and prudence will not constitute taxable_expenditures under sec_4945 based solely on the facts and representations submitted by entity a we rule as follows ruling sec_1 entity a’s operation of the coffee shop will not be an unrelated_trade_or_business under sec_513 and will not result in the imposition of tax to entity a under sec_511 as a consequence of ruling entity a’s income from sales of food and drink by the coffee shop to staff employees and visitors will not be unrelated_business_taxable_income under sec_512 the proposed transfers from entity b to entity a will not be self-dealing transactions with respect to entity a and will not subject entity a and its managers to excise_tax under sec_4941 entity a’s expenditures_for the construction operation and maintenance of the shops will be qualifying distributions under sec_4942 the shops will not constitute excess_business_holdings under sec_4943 and therefore will not result in tax_liability under sec_4943 plr-118768-16 entity a’s expenditures_for the construction operation and maintenance of the shops will not be taxable_expenditures under sec_4945 and will not result in tax_liability for entity a under sec_4945 entity a's legal accounting and other expenses related to this ruling_request will be qualifying distributions under sec_4942 and will not be taxable_expenditures under sec_4945 provided that entity a can demonstrate a good_faith belief that the expenses were reasonable and that the payment or incurrence of the expenses in such amounts was consistent with ordinary business care and prudence the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party as specified in revproc_2016_1 2016_1_irb_1 b this office has not verified any of the material submitted in support of the request_for_ruling and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2016_1 sec_11 no ruling is granted as to whether entity a qualifies as an organization described in sec_501 or sec_509 or whether entity a is or continues to be an operating_foundation described in sec_4942 and except as expressly provided above no opinion is expressed or implied concerning the federal_income_tax consequences of any other aspects of any transaction or item_of_income described in this letter_ruling because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling showing the deletions that we intend to make on the version that will be made available to the public is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice in accordance with the power_of_attorney on file with this office we are sending copies of this letter to your authorized representatives plr-118768-16 this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely mary j salins acting branch chief exempt_organizations branch tax exempt government entities enclosure copy for purposes ------------------------- ------------------------------------------ ------------------------------------ ------------------------------------------ -------------------------------- ---------------------------- ------------------------------------------------ ---------------------------------- -------------------------------- ---------------------------- ----------------------------------- ------------------------------------- ----------------------------------
